DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20090081563) in view of Pierrat  (US 7132203).
With respect to claim 1, Wang (US 20090081563) figures 1-12 disclose a phase shifter  (figure 2a)the mask design may comprise attenuated phase shifter materials in opaque regions 501, ([0043]) comprising: an active region (figure 3a-bi(element 1), figure 1a (element 1), figure 6a-6i (element 1), figure 8a-g(element 1) active region) extending in a first direction and being located at a first level; a first set of gates (figure 1a,  (formed at element 10), figure 1b 20, figure 3i, gate dielectric 71 and 10) 
 	It is well known application of a voltage to a transistor gate has the effect of producing parasitic capacitance at the junction of the gate. It would have been obvious before the effective filing date of the claimed invention to adjust the parasitic capacitance with a voltage applied at the gate of Wu for the purpose of controlling the transistor.  (In essence, a parasitic capacitance is controlled at junction upon activation of the transistor gate in any transistor and thus this is deemed obvious within the structure of Wu.  )  
Furthermore,  Pierrat  (US 7132203) also teaches in figures 19-21 the use of capacitors in densely packed array in a phase shift mask similar to that shown in Wu.  It would have been obvious before the effective filing date of the claimed invention to use the teaching of Pierrat of multiple dense array capacitors in the phase shift mask of Wu and further adjust those capacitors with a voltage at the input of the gate for the purpose of making phase shift patterns more rectangular in shape.
 	With respect to claim 9, the combination above produces the phase shifter of claim 1, wherein the first set of gates comprises: a first gate ; a second gate; a third gate; and a fourth gate,  (formed at 
the second transistor is configured to adjust at least a resistance or a second capacitance of the phase shifter responsive to the second voltage.
  	With respect to claim 21, the combination above produces a phase shifter comprising:
an active region  (1) extending in a first direction and being located at a first level; a first set of gates extending in a second direction different from the first direction, overlapping the active region, being located at a second level different from the first level, and each gate of the first set of gates being separated from another gate of the first set of gates in the first direction; a first gate (at 10) extending in the second direction, overlapping the active region, being located at the second level, and being positioned along a first edge of the active region; a second gate extending (at 20) in the second direction, overlapping the active region, being located at the second level, being positioned along a second edge of the active region opposite of the first edge, the first gate and the second gate being configured to receive a first voltage, and being part of a first transistor, the first transistor being configured to adjust a first capacitance (parasitic capacitance or densely arrayed capacitance of Pieratt) of the phase shifter responsive to the first voltage; and a set of contacts (see 10a) extending in the second direction, being over the active region, being located at a third level different from the first level, and being positioned between the first gate and the second gate.
 	With respect to claim 29, the combination above produces the phase shifter of claim 21, wherein the first set of gates comprises: a first gate; a second gate; a third gate; and a fourth gate, (gates from 20) wherein the first gate of the first set of gates, the second gate of the first set of gates, the third gate of the first set of gates, and the fourth gate of the first set of gates are coupled to each other, configured to receive a second voltage, and are part of a second transistor, and

the second transistor is configured to adjust at least a resistance or a second capacitance  (capacitor of Pierrat) of the phase shifter responsive to the second voltage.
 	With respect to claim 30, the combination above produces a phase shifter comprising: an active region (1) extending in a first direction, being located at a first level, and including a first edge and a second edge opposite from the first edge; a first set of gates (figure 1a,  (formed at element 10), figure 1b 20, figure 3i, gate dielectric 71 and 10) extending in a second direction different from the first direction, overlapping the active region, being located at a second level different from the first level, and each gate of the first set of gates being separated from another gate of the first set of gates in the first direction; a first gate extending in the second direction, overlapping the active region, being located at the second level, and being positioned along the first edge of the active region;
a second gate extending in the second direction, overlapping the active region, being located at the second level, being positioned along the second edge of the active region, the first gate and the second gate being coupled together and configured to receive a first voltage, being separated from each other in the first direction, and being part of a first transistor (transistors of 10)  configured to adjust a first capacitance (parasitic or capacitance of Pierrat) of the phase shifter responsive to the first voltage; and
a set of contacts  extending in the second direction, being over the active region, being located at a third level different from the first level, and being adjacent to at least the first set of gates.

Allowable Subject Matter
Claims 2-8 and 22-28 and 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

a first drain contact extending in the second direction, being over the active region, being located at the third level, and being positioned between the first gate of the first set of gates and a second gate of the first set of gates; a second source contact extending in the second direction, being over the active region, being located at the third level, and being positioned between the second gate of the first set of gates and a third gate of the first set of gates; a second drain contact extending in the second direction, being over the active region, being located at the third level, and being positioned between the third gate of the first set of gates and a fourth gate of the first set of gates; and a third source contact extending in the second direction, being over the active region, being located at the third level, and being positioned between the fourth gate of the first set of gates and a second gate of the second set of gates.
 	With respect to claim 2 the closest prior art found does not go into detail to the level of the source contacts being structured in a way as discussed in the claim language of claim 2.  There is not obvious reason, (not relying on hindsight) to alter the prior art of reference in such a way as to meet the required claim limitations or to alter  or use the teaching of references and thus this claim is deemed nonobvious over the listed prior art. 
With respect to claim 22, the cited reference fail to suggest or disclose a first source contact extending in the second direction, being over the active region, being located at the third level, and being positioned between a first gate of the first set of gates and the first gate; a first drain contact extending in the second direction, being over the active region, being located at the third level, and being positioned between the first gate of the first set of gates and a second gate of the first set of gates; a second source contact extending in the second direction, being over the active region, being 
	With respect to claim 22 the closest prior art found does not go into detail to the level of the source contacts being structured in a way as discussed in the claim language of claim 22.  There is not obvious reason, (not relying on hindsight) to alter the prior art of reference in such a way as to meet the required claim limitations or to alter or use the teaching of references and thus this claim is deemed nonobvious over the listed prior art. 
 	With respect to claim 31, the prior art of record fails to suggest or disclose wherein the active region comprises: a first source region coupled to a first source contact of the set of contacts;
a second source region coupled to a second source contact of the set of contacts; a third source region coupled to a third source contact of the set of contacts; a first drain region coupled to a first drain contact of the set of contacts; and a second drain region coupled to a second drain contact of the set of contacts.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-F (8L00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAREEM E ALMO/Examiner, Art Unit 2849             
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842